Opinion filed July 7, 2011




                                            In The


   Eleventh Court of Appeals
                                          __________

                                     No. 11-09-00292-CR
                                         __________

                             EARL LEE COBB III, Appellant

                                               V.

                               STATE OF TEXAS, Appellee


                             On Appeal from the 350th District Court

                                      Taylor County, Texas

                                  Trial Court Cause No. 8779D


                             MEMORANDUM OPINION
       The jury convicted Earl Lee Cobb III of possession of cocaine in the amount of one gram
or more but less than four grams. The trial court assessed appellant’s punishment at five years
confinement. We affirm.
                         Sufficiency of the Evidence Standard of Review
       Appellant presents two issues for review. In his issues, appellant challenges the legal and
factual sufficiency of the evidence to support his conviction. We note at the outset of our
analysis that the Texas Court of Criminal Appeals has now held in Brooks v. State, 323 S.W.3d
893 (Tex. Crim. App. 2010), that there is “no meaningful distinction between the Jackson v.
Virginia1 legal-sufficiency standard and the Clewis2 factual-sufficiency standard”; that the
Jackson v. Virginia standard is the “only standard that a reviewing court should apply in
determining whether the evidence is sufficient to support each element of a criminal offense that
the State is required to prove beyond a reasonable doubt”; and that “[a]ll other cases to the
contrary, including Clewis, are overruled.” Brooks, 323 S.W.3d at 895, 902, 912 (footnotes
added). Accordingly, a challenge to the factual sufficiency of the evidence is no longer viable.
We also note that appellant did not have the benefit of the opinion in Brooks when this case was
briefed. We will review appellant’s sufficiency challenges under the legal sufficiency standard
set forth in Jackson v. Virginia. Under this standard, we must review all of the evidence in the
light most favorable to the verdict and determine whether any rational trier of fact could have
found the essential elements of the crime beyond a reasonable doubt. Jackson v. Virginia, 443
U.S. 307; Brooks, 323 S.W.3d at 899.
       In a prosecution for possession of a controlled substance, the State must prove that the
accused exercised care, custody, control, or management over the substance and that the accused
knew the substance was contraband.                TEX. HEALTH & SAFETY CODE ANN. § 481.002(38)
(Vernon 2010); Evans v. State, 202 S.W.3d 158, 161 (Tex. Crim. App. 2006); Martin v. State,
753 S.W.2d 384, 387 (Tex. Crim. App. 1988). The State does not have to prove that the accused
had exclusive possession of the contraband; joint possession is sufficient to sustain a conviction.
Cude v. State, 716 S.W.2d 46, 47 (Tex. Crim. App. 1986). When the accused is not shown to
have had exclusive possession of the place where the contraband was found, the evidence must
link the accused to the contraband and establish that the accused’s connection with the drug was
more than fortuitous. Evans, 202 S.W.3d at 161-62; Pollan v. State, 612 S.W.2d 594, 596 (Tex.
Crim. App. 1981). Courts have recognized a number of factors that may link an accused to the
drug. Evans, 202 S.W.3d at 162 n.12. The legal issue with respect to such “links” is “whether
there was evidence of circumstances, in addition to mere presence, that would adequately justify
the conclusion that the defendant knowingly possessed the substance.” Evans, 202 S.W.3d at
161-62 & n.9. No set formula exists to dictate a finding of links sufficient to support an

       1
           Jackson v. Virginia, 443 U.S. 307 (1979).
       2
           Clewis v. State, 922 S.W.2d 126 (Tex. Crim. App. 1996).

                                                         2
inference of knowing possession of contraband. Isbell v. State, 246 S.W.3d 235, 238 (Tex.
App.—Eastland 2007, no pet.); Taylor v. State, 106 S.W.3d 827, 831 (Tex. App.—Dallas 2003,
no pet.). It is not the number of links that is dispositive but, rather, the logical force of all the
evidence, direct and circumstantial. Evans, 202 S.W.3d at 162.
       A conviction cannot be had on an accomplice witness’s testimony unless the testimony is
corroborated by other, non-accomplice evidence that tends to connect the accused to the offense.
TEX. CODE CRIM. PROC. ANN. art. 38.14 (Vernon 2005); Smith v. State, 332 S.W.3d 425, 439
(Tex. Crim. App. 2011). When evaluating the sufficiency of corroboration evidence under the
accomplice-witness rule, we eliminate the accomplice testimony from consideration and then
examine the remaining portions of the record to see if there is any evidence that tends to connect
the accused with the commission of the crime. Malone v. State, 253 S.W.3d 253, 257 (Tex.
Crim. App. 2008); Solomon v. State, 49 S.W.3d 356, 361 (Tex. Crim. App. 2001).
                                       The Evidence at Trial
       Susan Belver testified that she worked for the Abilene Police Department in the Narcotics
Division. On April 3, 2008, the police were investigating appellant for suspected illegal drug
activity. On that date, Officer Belver obtained a search warrant for the residence located at 2202
Graham in Abilene, Texas. Guinevere Evans lived at the residence. Officer Belver also obtained
arrest warrants for appellant and Evans.
       On April 3, 2008, at about 3:00 p.m., Officer Belver and other police officers executed
the search warrant on the residence. Officer Belver testified that the residence was very small.
When she entered the house, Officer Belver saw appellant fleeing toward the back door.
Officer Steve Rogers caught appellant in the kitchen and detained him. Evans was holding a
metal crack pipe in her hand.       The pipe had a burnt Chore Boy scrubbing pad inside it.
Officer Belver explained that these pads are used as filters when smoking crack cocaine. Testing
of the pipe revealed that it contained traces of cocaine. Deborah Bryant was also in the house
when the officers executed the search warrant.
       During the search, the officers found drugs and drug paraphernalia in different areas of
the house. The officers found four spoons, two tamping rods, two utility knife blades, two pen
barrels, and a used Chore Boy scrubbing pad in a cosmetic bag in the bedroom. Officer Belver
testified that these items are consistent with the use of cocaine. The officers found a black
ceramic plate containing a Chore Boy and a razor blade with traces of cocaine under the bed in

                                                 3
the bedroom. The officers found a bag of baking powder in a closet. Officer Belver explained
that baking powder is used in cooking crack cocaine. The officers found a glass crack pipe and
two silver metal spoons underneath the love seat in the living room. The crack pipe contained a
Chore Boy and burnt residue. The spoons were burned on the bottom and contained traces of an
off-white substance. The officers also found a razor blade and off-white crumbs in a hollowed-
out pen on a plate in the microwave oven in the kitchen. Officer Belver testified that the officers
found a cellophane wrapper containing “rocks” of crack cocaine behind the washing machine in
the kitchen. The substance in the wrapper tested positive for cocaine in a preliminary test.
Subsequent testing of the substance at the Department of Public Safety Crime Laboratory in
Abilene showed that it contained cocaine and weighed 1.71 grams. Appellant had $158 in cash
in his right shirt pocket. Appellant told Officer Belver that he had earned the money doing
landscaping work. The officers arrested appellant and Evans. The officers did not arrest Bryant
because she was not named in an arrest warrant and because she was not in possession of any
illegal drugs.
        Evans testified that she rented the house at 2202 Graham. Evans said that, at the time of
trial, she was serving time in prison as a result of being a codefendant in this case. She said that
appellant stayed at her house “all the time” and that appellant and Bryant were staying at her
house when the officers searched it. Evans said that appellant and Bryant had been staying there
for four days. Evans testified that she, appellant, and Bryant got high smoking crack the night
before the search. Evans said that appellant often provided cocaine to her. She said that, on the
day of the search, appellant showed her a plastic bag of cocaine. She said that appellant was
cooking cocaine on a spoon when the officers arrived to perform the search. She said that
appellant threw the spoon and a lighter under the love seat in the living room and that appellant
and Bryant ran into the kitchen. Evans testified that the cocaine the officers found behind the
washing machine belonged to appellant.
                                             Analysis
        Appellant contends that the evidence is legally insufficient to affirmatively link him to
the cocaine and that, therefore, the State’s case rests entirely upon Evans’s uncorroborated
testimony that the cocaine belonged to him. After reviewing all the evidence, we hold that the
evidence is legally sufficient to support the jury’s verdict. The State established a number of
links between appellant and the cocaine. Appellant was present when the officers conducted the

                                                 4
search. Appellant attempted to flee when the officers arrived. The officers found the cocaine
behind the washing machine in the kitchen. Officer Rogers detained appellant in the kitchen.
The officers found other contraband and drug paraphernalia in the living room, the bedroom, and
the kitchen. These facts linked appellant to the cocaine. See Evans, 202 S.W.3d at 162 n.12.
The evidence linking appellant to the cocaine corroborated Evans’s testimony that the cocaine
belonged to him. Based on the evidence, a rational jury could have found beyond a reasonable
doubt that appellant knowingly possessed the cocaine. Appellant’s issues are overruled.
                                                      This Court’s Ruling
         The judgment of the trial court is affirmed.




                                                                                  TERRY McCALL
                                                                                  JUSTICE


July 7, 2011
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel3 consists of: Wright, C.J.,
McCall, J., and Hill, J.4




         3
           Rick Strange, Justice, resigned effective April 17, 2011. The justice position is vacant pending appointment of a
successor by the governor.

         4
             John G. Hill, Former Justice, Court of Appeals, 2nd District of Texas at Fort Worth, sitting by assignment.

                                                                  5